Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 June 2022 has been entered.
Allowable Subject Matter
Claims 1-4, 6-8, and 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  	the closest prior art of record Wu (US 2011/0109568), Ogumi (US 2013/0209737), and Diebel (USPN 8,442,604) while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in either claim 1, 7, or 14. 	Specifically, none of Wu, Ogumi, and Diebel teach or reasonably teach a glass substrate with the combinations of limitations, including an average roughness in a range of 3 nm to 15 nm.  As stated in the most recent rejection of record, the use of “approximately” in the claims for the range of the average roughness of the glass substrate’s etched surface was considered to approach and be close enough to the range taught in the prior art (Ogumi) of 20-100 nm that one of ordinary skill would prima facie expect them to have the same properties.  However, with excluding such a limitation, the examiner is of the position that the applicant has overcome the rejection of record because Ogumi teaches an average roughness range which is not considered to render obvious the corresponding claimed range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783